DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed October 12, 2022 in response to the Office Action of April 12, 2022, is acknowledged and has been entered. Claims 1-5, 7-11, 13-16, 22-27 are pending and being examined. Claims 1-5, 8, 11, 13-16, 22, 26 are amended. Claim 1 is amended to add the limitation of a monospecific monoclonal antibody that binds to PD-1. The terms PD-1 and PD1 are used interchangeably in this office action to refer to the same protein.

Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-5, 7-11, 13-16, 22-27 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-19, 25, 30-39 of copending Application No. 16/327,076 now allowed (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application and instant application are both claiming PD-1 antibodies comprising heavy chain SEQ ID NOs:2 or 6 (equivalent to reference application SEQ ID NO:16 and 20 comprising CDR SEQ ID NOs:29-31), and light chain SEQ ID NOs:4 or 8 (equivalent to reference application SEQ ID NO:18 and 22 comprising CDR SEQ ID NOs:32-34) (see sequence alignments below); nucleic acids encoding the antibody or heavy chain variable regions, vectors and cells expressing the antibody or heavy chain variable region, fragments and bispecific and humanized forms of the antibody, the antibody binding PD-1 at 10-10M or less, conjugates of the antibody, kits and pharmaceutical compositions comprising the antibody, preparing drugs with the antibody to increase IL-12 expression, block PD-L1 and PD-1 binding, down regulate PD-1, and methods of administering the antibody for detection or treatment of anemia and tumors.
The anti-PD-1 monoclonal antibody that is a component of a bispecific antibody claimed by reference application 16/327,076 does is “monospecific” for PD-1, therefore satisfies the functional language of “monospecific monoclonal antibody that binds to PD-1.” 
The anti-PD-1 monoclonal antibody that is a component of a bispecific antibody claimed by reference application 16/327,076 does not bind to CTLA-4, therefore satisfies the functional language of “does not bind to CTLA-4.” 
The anti-PD-1 monospecific monoclonal antibody that is a component of a bispecific antibody claimed by reference application 16/327,076 renders obvious the monospecific anti-PD-1 monoclonal antibody instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

SEQ ID NO:2
RESULT 1
US-16-327-076-16
; Sequence 16, Application US/16327076
; Publication No. US20190185569A1
; GENERAL INFORMATION
;  APPLICANT: AKESO BIOPHARMA, INC
;  TITLE OF INVENTION: ANTI-CTLA4 AND ANTI-PD-1 BIFUNCTIONAL ANTIBODY, PHARMACEUTICAL COMPOSITION THEREOF AND USE THEREOF
;  FILE REFERENCE: IEC170038PCT
;  CURRENT APPLICATION NUMBER: US/16/327,076
;  CURRENT FILING DATE: 2019-02-21
;  NUMBER OF SEQ ID NOS: 47
;  SOFTWARE: PatentIn version 3.2
; SEQ ID NO 16
;  LENGTH: 118
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: The amino acid sequence of 14C12 heavy chain variable region
US-16-327-076-16

  Query Match             100.0%;  Score 626;  DB 19;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVKLVESGGGLVKPGGSLKLSCAASGFAFSSYDMSWVRQTPEKRLEWVATISGGGRYTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVKLVESGGGLVKPGGSLKLSCAASGFAFSSYDMSWVRQTPEKRLEWVATISGGGRYTYY 60

Qy         61 PDSVKGRFTISRDNARNTLYLQMSSLRSEDTALYYCANRYGEAWFAYWGQGTLVTVSA 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDSVKGRFTISRDNARNTLYLQMSSLRSEDTALYYCANRYGEAWFAYWGQGTLVTVSA 118

SEQ ID NO:6
RESULT 1
US-16-327-076-20
; Sequence 20, Application US/16327076
; Publication No. US20190185569A1
; GENERAL INFORMATION
;  APPLICANT: AKESO BIOPHARMA, INC
;  TITLE OF INVENTION: ANTI-CTLA4 AND ANTI-PD-1 BIFUNCTIONAL ANTIBODY, PHARMACEUTICAL COMPOSITION THEREOF AND USE THEREOF
;  FILE REFERENCE: IEC170038PCT
;  CURRENT APPLICATION NUMBER: US/16/327,076
;  CURRENT FILING DATE: 2019-02-21
;  NUMBER OF SEQ ID NOS: 47
;  SOFTWARE: PatentIn version 3.2
; SEQ ID NO 20
;  LENGTH: 118
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: The amino acid sequence of 14C12H1L1 heavy chain variable region
US-16-327-076-20

  Query Match             100.0%;  Score 631;  DB 19;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFAFSSYDMSWVRQAPGKGLDWVATISGGGRYTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFAFSSYDMSWVRQAPGKGLDWVATISGGGRYTYY 60

Qy         61 PDSVKGRFTISRDNSKNNLYLQMNSLRAEDTALYYCANRYGEAWFAYWGQGTLVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDSVKGRFTISRDNSKNNLYLQMNSLRAEDTALYYCANRYGEAWFAYWGQGTLVTVSS 118


SEQ ID NO:4
RESULT 1
US-16-327-076-18
; Sequence 18, Application US/16327076
; Publication No. US20190185569A1
; GENERAL INFORMATION
;  APPLICANT: AKESO BIOPHARMA, INC
;  TITLE OF INVENTION: ANTI-CTLA4 AND ANTI-PD-1 BIFUNCTIONAL ANTIBODY, PHARMACEUTICAL COMPOSITION THEREOF AND USE THEREOF
;  FILE REFERENCE: IEC170038PCT
;  CURRENT APPLICATION NUMBER: US/16/327,076
;  CURRENT FILING DATE: 2019-02-21
;  NUMBER OF SEQ ID NOS: 47
;  SOFTWARE: PatentIn version 3.2
; SEQ ID NO 18
;  LENGTH: 106
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: The amino acid sequence of 14C12 light chain variable region
US-16-327-076-18

  Query Match             100.0%;  Score 556;  DB 19;  Length 106;
  Best Local Similarity   100.0%;  
  Matches  106;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIKMTQSPSSMYASLGERVTFTCKASQDINTYLSWFQQKPGKSPKTLIYRANRLVDGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIKMTQSPSSMYASLGERVTFTCKASQDINTYLSWFQQKPGKSPKTLIYRANRLVDGVPS 60

Qy         61 RFSGSGSGQDYSLTISSLEYEDMGIYYCLQYDEFPLTFGAGTKLEL 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGQDYSLTISSLEYEDMGIYYCLQYDEFPLTFGAGTKLEL 106


SEQ ID NO:8
RESULT 1
US-16-327-076-22
; Sequence 22, Application US/16327076
; Publication No. US20190185569A1
; GENERAL INFORMATION
;  APPLICANT: AKESO BIOPHARMA, INC
;  TITLE OF INVENTION: ANTI-CTLA4 AND ANTI-PD-1 BIFUNCTIONAL ANTIBODY, PHARMACEUTICAL COMPOSITION THEREOF AND USE THEREOF
;  FILE REFERENCE: IEC170038PCT
;  CURRENT APPLICATION NUMBER: US/16/327,076
;  CURRENT FILING DATE: 2019-02-21
;  NUMBER OF SEQ ID NOS: 47
;  SOFTWARE: PatentIn version 3.2
; SEQ ID NO 22
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: The amino acid sequence of 14C12H1L1 light chain variable region
US-16-327-076-22

  Query Match             100.0%;  Score 557;  DB 19;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSMSASVGDRVTFTCRASQDINTYLSWFQQKPGKSPKTLIYRANRLVSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSMSASVGDRVTFTCRASQDINTYLSWFQQKPGKSPKTLIYRANRLVSGVPS 60

Qy         61 RFSGSGSGQDYTLTISSLQPEDMATYYCLQYDEFPLTFGAGTKLELK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGQDYTLTISSLQPEDMATYYCLQYDEFPLTFGAGTKLELK 107



Response to Arguments
3.	Applicants argue that the claims of application 16/327,076 are drawn to a bispecific antibody that binds to PD-1 and CTLA-4. Applicants argue that in contrast, the instant claims recite a monospecific monoclonal antibody that binds to PD-1 but not to CTLA-4, which is patentably distinct. Applicants argue that the instantly claimed antibody would not be considered an obvious variant of the antibody of the copending application. Applicants argue that a variant varies “usually slightly from a usual or standard form” and is “something that is slightly different from other similar things.” Applicants argue that “one would not regard that a monospecific antibody which does not bind to CTLA-4, as instantly claimed, is an obvious variant of a bispecific antibody that binds to CTLA-4.” Applicants argue that the instantly claimed antibody and the antibody of the copending application are materially different in design, mode of operation, function and effect. Applicants argue the bispecific antibody of the copending application possesses CDRs that bind to CTLA-4 while the instantly claimed antibody does not and the bispecific antibody has different cellular targets and therapeutic effects. Applicants point to the Li declaration and argue that the instantly claimed PD-1 antibody comprises desirable properties which could not have been predicted based on the antibody claimed in the copending application. The Li declaration argues that a skilled artisan would not ignore the CTLA-4 binding feature of the bispecific antibody of the copending application and would not conclude the PD-1 binding feature renders the instantly claimed PD-1 antibody obvious. The Li declaration argues that the PD-1 antibody instantly claimed comprises superior properties that could not have been predicted. The Li declaration argues that:
“the instantly claimed monospecific antibody possesses superior properties that could not have been predicted. In the appendix accompanying this Declaration (“Appendix 1”), an instantly claimed PD-1 monospecific antibody (identified as BiAb004 in Appendix 1) exhibited superior results when compared with an PD-1/CTLA-4 bispecific antibody as claimed in the ’076 application (identified as 14C12H1L1 in Appendix 1). Specifically, in an i vitro assay which assesses an antibody’s ability to block the interaction between PD-1 and PD-L1 by measuring luminescent signal produced in the assay (“PD-1/PD-L1 Blockade Reporter Gene Assay”), 14C12H1L1 antibody was able to block the interaction much more potently, with an ECs» of 3.291 nM, than BiAb004, which showed an ECso of 4.428 nM. The remarkably increased potency of inhibiting PD-1/PD-L1 interaction by the instantly claimed antibody in comparison with the antibody of the ’076 application would not have been obvious.”


4.	The arguments have been considered but are not persuasive. The claims of application 16/327,076 recite a bispecific antibody that comprises two monoclonal monospecific antibodies having separate binding functions to either PD-1 or CTLA-4. The anti-PD-1 monoclonal antibody component of the bispecific antibody of application 16/327,076 comprises the same sequences instantly claimed and renders obvious the instantly claimed monoclonal monospecific anti-PD-1 antibody. The anti-PD-1 monoclonal antibody component of the bispecific antibody of application 16/327,076 is monospecific to PD-1 and does not bind CTLA-4, therefore satisfies the functional language of instant claim 1. Thus, the anti-PD-1 monospecific monoclonal antibody that is a component of the bispecific antibody claimed by reference application 16/327,076 renders obvious the monospecific anti-PD-1 monoclonal antibody instantly claimed.
	 Claim 1 and claim 3 of the copending application recite:


Claim 1. (now allowed) 	A bispecific antibody, or an antigen-binding fragment thereof, comprising: (a) a first protein functional area that binds to PD-1 and comprises six CDRs with the amino acid sequences of SEQ ID NOs: 29-34, and (b) a second protein functional area that binds to CTLA-4 and comprises six CDRs with the amino acid sequences selected from the group consisting of: (1) SEQ ID NOs: 35-40, (41) SEQ ID NOs: 35, 41 and 37-40, and (ii1) SEQ ID NOs: 42-47.

Claim 3. (now allowed) 	The bispecific antibody, or the antigen-binding fragment thereof, of claim 1, wherein the first protein functional area and the second protein functional area are individually contained in immunoglobulins, half antibodies, Fab, F(ab')2, or single-chain antibodies.

The copending claims are drawn to a bispecific antibody comprising two parts claimed separately as:
(a) a first protein functional area that binds to PD-1 and comprises six CDRs with the amino acid sequences of SEQ ID NOs: 29-34, and 
(b) a second protein functional area that binds to CTLA-4 and comprises six CDRs with the amino acid sequences selected from the group consisting of: (1) SEQ ID NOs: 35-40, (41) SEQ ID NOs: 35, 41 and 37-40, and (ii1) SEQ ID NOs: 42-47.
	One of ordinary skill in the art reading claim 1 of the copending application would read the recited antibody is bispecific, and readily recognize the bispecific antibody comprises two structurally and functionally distinct binding antibodies. Claim 1 of the copending application makes this distinction clear by reciting the two functional areas of the bispecifc antibody separately as a “first protein functional area” and a “second protein functional area,” wherein each protein functional area comprises their own separate, distinct CDR sequences. The claimed “(a) a first protein functional area that binds to PD-1 and comprises six CDRs with the amino acid sequences of SEQ ID NOs: 29-34” renders obvious the instantly claimed monospecific anti-PD-1 antibody comprising the same sequences and same function. 
Contrary to arguments, the addition of the CTLA-4 binding antibody to the PD-1 antibody of the bispecific antibody does not blind one of ordinary skill in the art to the PD-1 binding portion and sequences claimed in the bispecific antibody, and does not negate the monospecific PD-1 binding function of the “first protein functional area that binds to PD-1 and comprises six CDRs with the amino acid sequences of SEQ ID NOs: 29-34” claimed. The “first protein functional area that binds to PD-1 and comprises six CDRs with the amino acid sequences of SEQ ID NOs: 29-34” comprises the same sequence structure and function as the instantly claimed monospecific PD-1 antibody, rendering obvious the instantly claimed monospecific anti-PD1 antibody comprising the same sequences and functions.
	Claim 3 of the copending application clarifies further to one of ordinary skill in the art that the “first protein functional area that binds to PD-1 and comprises six CDRs with the amino acid sequences of SEQ ID NOs: 29-34” is of a separate antibody structure attached to the CTLA-4 antibody, wherein the antibody structure is “individually contained in immunoglobulins, half antibodies, Fab, F(ab')2, or single-chain antibodies.” Therefore, contrary to arguments, the claims of the copending application render obvious the “individually contained” separate structure of monospecific anti-PD-1 antibody.
	
5.	Applicant’s Li declaration is not persuasive because it argues superior results for methods not instantly claimed and argues results that would not be reasonably extrapolated to the broad scope of antibodies claimed in both applications. First, there are no methods instantly claimed for administering a monospecific anti-PD-1 antibody comprising CDR SEQ ID NOs:9-12 to cell culture in the presence of PD1 effector cells. Therefore, Applicants have argued superior results for methods not claimed and the results are not commensurate in scope with the claimed inventions.
Second, the results section of the declaration does not appear to identify any binding results between 14C12H1L1 and BiAb004 as statistically significantly different or superior. MPEP 716.02 states:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck  & Co., 800 F.2d
1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic
effects between prior art and claimed antidepressants were not unexpected). In In re
Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held
that unexpected results for a claimed range as compared with the range disclosed in the
prior art had been shown by a demonstration of “a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree.” Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (“we generally consider a discussion of results in terms of differences in degree’ as compared to differences in kind’ . . . to have very little meaning in a relevant legal sense”).

In the instant case, there are expected differences in the degree of blocking or binding results between fully intact anti-PD1 monoclonal antibody 14C12H1L1 having two binding arms when compared to BiAb004 IgG-scFv comprising anti-PD1 having one binding arm. The results presented in the Li declaration demonstrate that the anti-PD1 single arm IgG portion comprised by the BiAb004 antibody resulted in very similar PD1 blocking function to that of the fully intact anti-PD1 antibody having two binding arms. Therefore, the difference in results are expected and do not demonstrate surprising/unexpected results or functions for the instantly claimed monospecific anti-PD1 antibody. Similar logic follows through to the third point.
Third, in their Li declaration experiment, Applicants utilized humanized intact anti-PD1 monoclonal antibody 14C12H1L1 to compare to bispecific antibody BiAb004 that is an IgG-scFv construct where the anti-PD1 portion is the IgG having a single binding arm. See Table 1 of the copending application teaching the PD-1 portion (14C12H1L1) of BiAb004 is a single arm:

    PNG
    media_image1.png
    172
    484
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    413
    484
    media_image2.png
    Greyscale

Therefore, Applicants compared blocking functions between a fully intact humanized PD-1 antibody having both binding arms, and a bispecific antibody where the PD-1 antibody portion is limited to a single binding arm. This comparison between two single exemplary anti-PD-1 antibodies would not be reasonably extrapolated to the broad scope of the antibodies claimed in either application, wherein the instant application broadly encompasses single chain scFv, mouse, humanized, Fab, Fab’, dAb, and more fragments in its claims. The copending application encompasses bispecific antibodies where the anti-PD-1 binding portion protein broadly encompasses any of IgG, IgA, IgD, IgE, IgM, immunoglobulins, half antibodies, Fab, F(ab')2, or single-chain antibodies.
	MPEP 716.02(d) states: 
“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at
“elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected
results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated
temperatures” encompassed temperatures as low as 60C where the prior art ion
exchange resin was known to perform well. The rejection of claim 8, directed to a
temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d
1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved
alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).”

	In the instant case, the results provided in the Li declaration are limited to comparing two specific antibodies (14C12H1L1 and BiAb004) used in a method not instantly claimed, therefore the results of the Li declaration are not reasonably expected to occur across the entire claimed range or scope of antibodies or claimed methods for the reasons stated above.
Finally, Examiner points to overlapping binding functions claimed for each of the anti-PD-1 antibodies in both applications:
Claim 10 of the copending application recites:
10. (Previously Presented) The bispecific antibody, or the antigen-binding fragment thereof, of claim 1, wherein the bispecific antibody, or the antigen-binding fragment thereof, binds to CTLA-4 protein and/or PD-1 protein with a binding affinity (KD) that is less than 10-5 M.

Claim 4 of the instant application recites:
4. (Currently amended The monospecific monoclonal antibody, or the antigen-binding fragment thereof, of claim 1, wherein the monospecific monoclonal antibody, or the antigen-binding fragment thereof, has a binding affinity (KD) to PD-1 that is less than 10-5 M.

Therefore, contrary to the results asserted in the declaration, the copending application claims the bispecific antibody encompasses antibodies that can bind to PD-1 protein with a binding affinity (KD) that is less than 10-5 M, which is the same binding affinity to PD-1 as instantly claimed for the monospecific anti-PD1 antibody. Therefore, the copending claims encompass antibodies that bind to PD-1 protein with the same affinity as the instantly claimed anti-PD-1 antibody, and these antibodies would be expected to perform the same in binding experiments. Applicants have not persuasively argued that the instantly claimed monospecific anti-PD-1 antibody is different or non-obvious from the monospecific anti-PD-1 antibody comprised in the bispecific antibody of the copending claims. Examiner maintains the claims of the copending (now allowed) application render obvious the instantly claimed monospecific PD-1 antibody and methods.

6.	Conclusion: No claim is allowed.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642